Affirmed as Modified; Opinion Filed July 29, 2015.




                                                    In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                           No. 05-14-00101-CR

                                 NATALIO JUAREZ, JR., Appellant

                                                       V.

                                  THE STATE OF TEXAS, Appellee

                         On Appeal from the Criminal District Court No. 7
                                      Dallas County, Texas
                              Trial Court Cause No. F13-30483-Y

                                   MEMORANDUM OPINION
                               Before Justices Bridges, Lang, and Schenck
                                        Opinion by Justice Lang

        Natalio Juarez, Jr. waived a jury and pleaded guilty to felony DWI. See TEX. PENAL

CODE ANN. §§ 49.04(a), 49.09(b)(2) (West Supp. 2014). The trial court assessed punishment,

enhanced by one prior felony conviction, at fifteen years’ imprisonment.1 On appeal, appellant’s

attorney filed a brief in which she concludes the appeal is wholly frivolous and without merit.

The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967). The brief

1
 The indictment contained two enhancement paragraphs alleging two prior felony convictions for aggravated assault
with a deadly weapon. The State moved to strike the second “habitual” paragraph, and the trial court granted that
motion.
presents a professional evaluation of the record showing why, in effect, there are no arguable

grounds to advance. See High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.]

1978). Counsel delivered a copy of the brief to appellant. We advised appellant of his right to

file a pro se response, but he did not file a pro se response. See Kelly v. State, 436 S.W.3d 313,

319–21 (Tex. Crim. App. 2014) (identifying duties of appellate courts and counsel in Anders

cases).

          We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

          Although not an arguable issue, we find three errors in the trial court’s judgment. First,

the judgment states terms of plea bargain are “15 years penitentiary.” However, the record shows

there was no plea bargain agreement. Second, the judgment does not reflect appellant’s plea of

true to the enhancement paragraph nor the trial court’s finding that the paragraph is true. Third,

the record shows the State moved to strike the “2nd habitual paragraph” in the indictment, and

the trial court granted the State’s motion. The judgment recites the trial court granted the

“State’s motion to strike 2nd Paragraph.”

          Accordingly, we modify the judgment to show (1) there were no plea bargain terms, (2)

the plea to the enhancement paragraph is true, (3) the finding on the enhancement paragraph is

true, and (4) the State’s motion to strike the second “habitual” paragraph was granted. See TEX.

R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v.

State, 813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet. ref'd).



                                                 -2-
       As modified, we affirm the trial court’s judgment.



                                                    /Douglas S. Lang/
                                                    DOUGLAS S. LANG
                                                    JUSTICE

Do Not Publish
TEX. R. APP. P. 47
140101F.U05




                                              -3-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                       JUDGMENT


NATALIO JUAREZ, JR., Appellant                      Appeal from the Criminal District Court
                                                    No. 7 of Dallas County, Texas (Tr.Ct.No.
No. 05-14-00101-CR        V.                        F13-30483-Y).
                                                    Opinion delivered by Justice Lang, Justices
THE STATE OF TEXAS, Appellee                        Bridges and Schenck participating.



       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

       The section entitled “Terms of Plea Bargain” is modified to show “None.”

       The section entitled “Plea to 1st Enhancement Paragraph” is modified to show “True.”

       The section entitled “Findings on 1st Enhancement Paragraph” is modified to show
“True.”

       The section entitled “Furthermore, the following special findings or orders apply” is
modified to show “State’s motion to strike 2nd “habitual” paragraph granted.”

       As modified, we AFFIRM the trial court’s judgment.



       Judgment entered this 29th day of July, 2015.




                                              -4-